—Order unanimously reversed on the law without costs and matter remitted to Ontario County Family Court for fur*937ther proceedings on the petition. Memorandum: Based upon respondent’s admissions to several of the allegations of the petition, Family Court adjudicated respondent a person in need of supervision. The order must be reversed, however, and the matter remitted to Ontario County Family Court, because the court failed to advise respondent of his right to remain silent before accepting his admissions (see, Family Ct Act § 741 [a]; Matter of Patrick R., 216 AD2d 964; Matter of Kent H. [appeal No. 1], 162 AD2d 1058; Matter of Patricia Ann R., 154 AD2d 933). (Appeal from Order of Ontario County Family Court, Harvey, J. — Person In Need of Supervision.) Present — Pigott, Jr., P. J., Wisner, Kehoe and Balio, JJ.